Motion Granted and Order filed November 1, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00848-CV
                                    ____________

                   ARTIS CHARLES HARRELL, Appellant

                                          V.

                           KIM OGG, ET AL, Appellee


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-27455

                                      ORDER

      Appellant is entitled to proceed in this appeal without the payment of costs.
See Tex. Civ. Prac. & Rem. Code Ann. § 14.004. The clerk’s record has already been
filed without cost to appellant. Appellant has filed a motion asking us to order the
district court to provide him a paper copy of the clerk’s record at no cost. The motion
is GRANTED.

      The Harris County District Clerk is ordered to (1) provide appellant with a
paper copy of the clerk’s record by November 16, 2018; and (2) certify to this court
the date on which delivery of the record to appellant is made.

      Appellant’s brief is due within 30 days of the day he receives the clerk’s
record.

                                  PER CURIAM